                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MAURICIO HERNANDEZ,                          )
    ID # 2006565,                            )
           Petitioner,                       )
vs.                                          )      No. 3:19-CV-2183-N-BH
                                             )
DIRECTOR, Texas Department of Criminal )
Justice, Correctional Institutions Division, )
              Respondent.                    )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.      For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the Petitioner’s Motion in Opposition to

the Court’s Order Regarding Statute of Limitations, received on May 11, 2021 (doc. 27), is

construed as a motion for relief from judgment under Federal Rule of Civil Procedure 60(b) and

DENIED.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). 1

        In the event that the movant files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 18th day of June, 2021.




                                                      UNITED STATES DISTRICT JUDGE




1
       Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts, as amended effective
on December 1, 2019, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
        when it enters a final order adverse to the applicant. Before entering the final order, the court may
        direct the parties to submit arguments on whether a certificate should issue. If the court issues a
        certificate, the court must state the specific issue or issues that satisfy the showing required by 28
        U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
        seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
        to reconsider a denial does not extend the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
        entered under these rules. A timely notice of appeal must be filed even if the district court issues a
        certificate of appealability.
